                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

GEORGE JOSEPH VERSTRAETE,

              Plaintiff,                               Case No. 18-cv-10190
                                                       Hon. Matthew F. Leitman
v.

SUZANNE LATOUR, et al.,

          Defendants.
__________________________________________________________________/

    ORDER REQUIRING DEFENDANTS’ COUNSEL TO PARTICIPATE IN
             TELEPHONIC SCHEDULING CONFERENCE

       On February 14, 2019, this Court entered a written order that required counsel

for all parties to, among other things, “meet and confer in order to prepare [and file

with the Court] a Joint Case Management Report/Discovery Plan [] in accordance

with Federal Rule of Civil Procedure 26(f).” (Order, ECF #31 at Pg. ID 223.) That

rule requires parties in all civil matters to participate in an initial conference in order

to “consider the nature and basis of their claims and defenses and the possibilities

for promptly settling or resolving the case; make or arrange for the disclosures

required by Rule 26(a)(1); discuss any issues about preserving discoverable

information; and develop a proposed discovery plan.” Fed.R.Civ.P 26(f)(2).

       On March 18, 2019, counsel for Plaintiff filed such a discovery plan pursuant

to the Court’s February 14, 2019 order. (See ECF #32.)                Plaintiff’s counsel


                                            1 
 
represented to the Court that he “attempted to make contact with defense counsel”

for the purpose of conducting the required initial Rule 26(f) conference and to

receive “input” from defense counsel regarding the Rule 26(f) discovery plan, but

plaintiff’s counsel was “unable” to do so. (See id. at Pg. ID 227.)

       The Court has previously scheduled a telephonic scheduling conference in this

matter for 11:30 a.m. on Monday, March 25, 2019. (See Dkt.) Counsel for

Defendants is ORDERED to be present and participate in that conference. Counsel

for Defendants shall be prepared to explain why counsel did not participate, as

ordered, in the preparation and submission of the Rule 26(f) discovery plan. If

counsel for Defendants does not participate in the previously-scheduled March 25,

2019, status conference the Court may enter a default and/or default judgment

against the Defendants due to their failure to follow this Court’s orders and

participate in this action.

       IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: March 22, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 22, 2019, by electronic means and/or ordinary
mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764
                                          2 
 
